                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


MARTIN ANTONIO SOLOMON,                       2:19-CV-12354-TGB

                 Plaintiff,

                                          OPINION AND ORDER
      vs.                                DISMISSING PLAINTIFF’S
                                            SUPPLEMENTAL
MICHIGAN DEPARTMENT OF                        COMPLAINT
CORRECTIONS et al.,

                 Defendants.



     I. Introduction

     Michigan prisoner Martin Antonio Solomon, currently confined in

the Charles Egeler Reception and Guidance Center Annex, has filed a pro
se civil rights complaint pursuant to 42 U.S.C. § 1983 and Title II of the

Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”). ECF

No. 1. The Court has issued an Opinion and Order of Partial Dismissal

related to that complaint, wherein some of Plaintiff’s claims and

defendants were dismissed, but others remained. See ECF No. 31.

However, Solomon has more recently filed a “supplemental complaint,”
exhibits to the “supplemental complaint,” and a memorandum of law in

support of the “supplemental complaint” consisting of more than 800


                                    1
pages of hand-written allegations, grievance forms, and other exhibits.

See ECF Nos. 26-28. His claims appear to involve allegations of perjury,

conspiracy, failure to treat medical conditions, assault, as well as

apparent challenges to his underlying criminal conviction. Plaintiff

names 42 defendants in this supplemental complaint, including the

Detroit Receiving Hospital, Correct Care Solution, and medical

professionals, among others.

     II. Discussion

     Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court
is required to sua sponte dismiss an in forma pauperis complaint before

service on a defendant if it determines that the action is frivolous or

malicious, fails to state a claim upon which relief can be granted, or seeks
monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915A.

     A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as

well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) (citation omitted). This notice pleading standard

                                     2
does not require “detailed” factual allegations but does require more than

the bare assertion of legal principles or conclusions. Id. Rule 8 “demands

more than an unadorned, the defendant-unlawfully-harmed me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2209). “Factual

allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 555-56 (citations and

footnote omitted).

     As noted, Plaintiff’s “supplemental complaint,” exhibits and

memorandum of law in support consist of more than 800 pages of hand-

written allegations, grievance forms, transcripts, and other documents.
See ECF Nos. 26-28. The “supplemental complaint” alone is 320 pages of

hand-written allegations. ECF No. 26. Federal Rule of Civil Procedure

8(a), however, requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A complaint violates Rule 8(a) and is        subject to

dismissal when it “is so verbose that the Court cannot identify with

clarity the claim(s) of the pleader and adjudicate such claim(s)

understandingly on the merits.”       Harrell v. Directors of Bureau of

Narcotics & Dangerous Drugs, 70 F.R.D. 444, 446 (E.D. Tenn. 1975); see

also Plymale v. Freeman, 930 F.2d 919, 1991 WL 54882, *1 (6th Cir. Apr.

12, 1991) (district court did not abuse its discretion in dismissing


                                     3
“rambling” 119-page complaint); Smith v. Smith, No. 06-11738, 2006 WL

3511565, *4-6 (E.D. Mich. Dec. 5, 2006) (adopting magistrate judge’s

report and dismissing prisoner civil rights complaint for failure to comply

with Rule 8(a)(2)); accord Flayter v. Wisconsin Dep’t of Corr., 16 F. App’x

507, 509 (7th Cir. 2001) (dismissing 116-page complaint pursuant to Rule

8(a)(2)); Vicom, Inc. v. Harbridge Merchant Svs., Inc., 20 F.3d 771, 775-

76 (7th Cir. 1994) (criticizing district court for declining to dismiss

amended complaint with prejudice pursuant to Rule 8(a) and noting that

“[a] complaint that is prolix and/or confusing makes it difficult for the

defendant to file a responsive pleading and makes it difficult for the trial
court to conduct orderly litigation); Jennings v. Emry, 910 F.2d 1434,

1436 (7th Cir. 1990) (stating that a complaint “must be presented with

clarity sufficient to avoid requiring a district court or opposing party to
forever sift through its pages”); Michaelis v. Nebraska State Bar Ass’n,

717 F.2d 437, 438-39 (8th Cir. 1983) (per curiam) (affirming dismissal of

98-page complaint where “[t]he style and prolixity of these pleadings

would have made an orderly trial impossible”).

     Plaintiff’s supplemental complaint fails to comply with Rule 8(a).

The supplemental complaint involves a myriad of claims, dates, and

factual allegations against the defendants which are difficult to follow.

And Plaintiff has not submitted a clear and concise statement of factual

allegations of unconstitutional conduct against each of the defendants.


                                     4
Due to the voluminous and rambling nature of the supplemental

complaint, the Court cannot readily ascertain the factual specifics for

each of Plaintiff’s claims or the appropriate defendant/defendants for

them. Even a cursory review of the supplemental complaint and its

attachments is daunting. Neither the Court nor the defendants should be

required to sift through 800 pages of materials to discern the who, what,

and where of Plaintiff’s claims and his bases for relief as to each of the

defendants. Consequently, Plaintiff’s “supplemental complaint” must be

dismissed for failing to comply with Rule 8(a).1 Any similar supplemental

complaints or pleadings filed by Plaintiff will be stricken from the record

by text-only order.

      III. Conclusion

      For the reasons stated, the Court DISMISSES Plaintiff’s

“supplemental complaint,” ECF No. 26. The Court additionally concludes

that an appeal from this decision cannot be taken in good faith. See 28

U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

Pursuant to the Court’s prior Opinion and Order of Partial Summary

Dismissal, ECF No. 31, only some of Plaintiff’s claims and defendants in

his initial complaint, ECF No. 1, remain.




1The Court notes that some claims and/or defendants may also be mis-joined in this
action given the varying nature of Plaintiff’s claims and number of defendants. See
Fed. R. Civ. P. 18(a), 20(a)(2), 21.
                                         5
IT IS SO ORDERED.


Dated: October 18, 2019




                          BY THE COURT:


                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge




                            6
